PER CURIAM.
 At the time appellant sought review of his presumptive parole release date in the circuit court, this court’s decision in Daniels v. Florida Parole and Probation Commission, 401 So.2d 1351 (Fla. 1st DCA 1981), had not been rendered. Appellant properly filed with the circuit court a petition for writ of mandamus, pursuant to the Florida Supreme Court’s decision in Moore v. Florida Parole and Probation Commission, 289 So.2d 719 (Fla.1974). There is no time limit on filing of petitions for extraordinary writs, the only requirement being that petitioner exhaust his administrative remedies prior to invoking the jurisdiction of the circuit court. Review of final agency action of the Florida Parole and Probation Commission was not clearly available under Rule 9.110, Fla.R.App.P., until our decision in Daniels, supra.
Therefore, we reverse and remand to the Circuit Court for the Eighth Judicial Circuit for consideration of the petition on its merits.
ROBERT P. SMITH, Jr., C. J., and McCORD and BOOTH, JJ., concur.